Title: To Thomas Jefferson from George Washington Hakes, 7 March 1805
From: Hakes, George Washington
To: Jefferson, Thomas


                  
                     Granby March 7th 1805
                  
                  Did I think that I was Addressing A heart Void Of Sensibility I would drop my pen and proceed no further but living under the Auspices Of your Administration I have gained So favorable An Assurance of your benevolence Extended toward The unfortunate that I have presumed to Unbosom My mind to you And trust myself Entirely on your goodness—
                  My wretchedness I Shall Date from October 1801 At which Unfortunate period I was At once bereft Of All that could make life Desirable Or make The Enjoyment thereof A blessing at this Shock I was Driven near the brink of Insanity And found myself Almost Incapable of business being one Day near the Rendezvous of A company of The frst Regiment of Artilerists And Ingineers And falling in Company withe Sergeant Corporal And Some others After numerous Encouragements And persuasions on Their part And Inadvertency On mine I At length Signed the muster Book And Swore firm Allegience to my president And Country And I Still think that I Venerate the Oath As much As If I was in the number that Was with me At that time. Soon after however as I was Ruminating on my misfortunes Almost Overwhelmed with grief I procured from my Lieutenant A pass to go home And Settle my Affairs but my mind Still on the wreck I Could not think to Confine myself to the Discipline of A Camp (altho’ to ther praise be it Said my officers treated me well During my Stay with them) And therefore I Am Ashamed to pronounce it I left father mother brothers &  Sisters And in that State of Seclusion have Remain’d Ever Since but fortune Ever Careful to pursue her favorite game has Singled me Out for her Victim and I have felt her Shafts to the Utmost pitch of Severity but After troubling your with this much for which I beg your pardon I Shall barely State that I Receved the Amount of Eight Dollars bounty which was all that I Recievd and should have been glad to have Refunded and would now threefold if that would have procured A Discharge Kind Sir I Dont write thinking that Villiany will find A Shelter under your protection but simply State Facts As becomes An honest man And Submit myself with Full Confidence in the Generosity that has Uniformly Characterized the man whom I Address Sir be So kind As to take my wretchedness into your Consideration An O Administer Consolation to your Disponding friend And Zealous promoter O Dry A mother’s tears for her long lost Son and Restore a Dutiful Son to the Door of A poor Aged Father Unite the ties of brothers and Sisters that have for A long time been Assunder And may prevailing Invocations assend to that god that has in his Infinite mercy perpetuated your Auspicious administration ’till this period And Draw Down blessing on your head Such As Kings And nobility Can Know—
                  If the Result of your Reflections should prove favorable to me please to write which would give great Satisfaction in general in my family but if unfavorable O let me Remain Still wretched but not Augment the Sufferings of a heart Readey to burst with afflictions With A Due Sence of your Generosity I Subscribe myself not As your Subject but your friend & Humble Servant.
                  
                     George Washington Hakes 
                     
                  
                  
                     Sir please Direct to granby post office (Con).
                  
               